—Appeal from a judgment of the County Court of Schenectady County (Bender, J.), rendered August 5, 1994, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
*747In full satisfaction of a 12-count indictment charging him with various drug-related crimes, defendant pleaded guilty to a single count of criminal sale of a controlled substance in the third degree. In accordance with the plea agreement, defendant was sentenced as a second felony offender to a prison term of 10 to 20 years. On appeal, defendant contends that his guilty plea was involuntary and that the sentence was harsh and excessive. Although defendant stated during the plea allocution that he was coerced by “the system” and was concerned about the sentence he was facing, we nevertheless find that defendant’s guilty plea represented a knowing, voluntary and intelligent choice (see, People v Pressley, 241 AD2d 621; People v Rojas, 238 AD2d 727). Nor are we persuaded that the agreed-upon sentence was harsh or excessive. Defendant had been released on parole only five weeks when he committed the instant offense and, if convicted at trial, defendant would have been exposed to a much lengthier prison sentence (see, People v Feliciano, 240 AD2d 903). Finally, we find no extraordinary circumstances warranting a reduction of the sentence imposed in the interest of justice.
Cardona, P. J., Mercure, Crew III, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed.